Title: To James Madison from James Monroe, 9 June 1806
From: Monroe, James
To: Madison, James



No. 50.
Sir
London June 9, 1806.

On the 31. ulto. accounts were Received here from the U. States that the President and Senate had adopted the measure of a special mission to this country in which Mr Pinkney and myself were associated.  These accounts which appeared to be well authenticated at first, have been confirmed since by letters to individuals, so that the fact seems to be unquestionable.  I have not received official information of it but expect it from you daily.
A suspension of further proceeding in the business in which I have been engaged, seemed to be the natural consequence of this measure as soon as it was known.  It has accordingly already produced that effect, and will probably preserve it in the same state, ’till Mr Pinkney arrives.  I hope therefore that I shall soon have the pleasure of seeing him.
My former letters, the last of which was of May 20th., shew’d how this business stood at that time.  I have since seen Mr. Fox twice, on the 4th. & again on the 7. instant.  The first interview was at his own house, on the Anniversary of the King’s birth, in a general Rendezvous of the Diplomatic Corps. In that we touch’d on some interesting Subjects particularly the outrages lately committed at New York by the British cruizers, our Non-importation act, and the affair of Genl. Miranda.  But as we could not treat those subjects with advantage in a crowd, it was agreed to postpone the consideration of them to the 6th. when I promised to attend him at his Office for the purpose of entering more fully into it.  This interview was afterwards deferred by him to the 7th. when it took place.
Altho’ the object of this latter meeting was special yet it naturally brought into view the other topicks in which we had been engaged, and with them that of the appointment above mentioned.  Mr. Fox ask’d me soon after we met whether such an appointment was made?  I told him that I had no official information of it but I believed that it was.  He said that Mr. Merry had informed him in his last letter that the measure was decided on but had not been communicated to the Senate.  What effect added he will it produce in our business?  It was evident that he thought it ought to suspend it.  It was of course useless for me, had it even been proper and I of a different opinion, to express it.  My answer therefore corresponded with his expectation.  I availed myself of the opportunity to assure Mr. Fox that Mr. Pinkney was every way well qualified for the trust, and that I was persuaded he would be well Satisfied with the appointment.
The general Subject being thus disposed of, we proceeded to those which had been touched in our communication of the 4th.  I told Mr. Fox that the outrage in the case of the unfortunate victim John Pierce, had been committed, as appeared by the affidavits published, within the jurisdiction of the U. States. I stated that the harbour of NewYork had been block’d up by those frigates as if it were an enemy’s Port: that they did not appear to have taken their Station there for hospitality or shelter, but for invasion.  I told him of the outrages which had been committed at the same port in the autumn of 1804, by the same frigates, as of the conduct of his govt. in that respect, recalling in the first instance the officer who had given most offence, but finally promoting him to the command of a Ship of the line.  Mr. Fox said he wanted information respecting the late unfortunate event: should it appear that the Officers had acted improperly, due attention should be paid to the subject.  He added that he has already written to Mr. Merry in that sentiment, and would also express it in a letter to me. In speaking of the non-importation act, he expressed his regret that it had passed. He said that it had the air of a menace, and that it was not agreeable to do things by compulsion.  I reminded him how long we had complain’d of injuries which his govrt: had not attempted to justify: injuries which were not imaginary or perspective, but real and Severe, which affected equally the honor and the interest of the U. States: I added that under such circumstances his government had no right to complain of the act referr’d to.  I assur’d him however that I was of opinion, if the Ministry had not changed, that a bill of a very different import would have been adopted: that I had Reason to believe that the tone of our govrt: and of the Congress, had been essentially moderated, by the information which I had given, of his assurances that our differences should be Settled amicably and on just principles: that the act which had passed in consequence of that information was little more than a declaration to the Citizens of the U. States that the object would be duly attended to.  I observ’d that he must be sensible, after the subject had been taken up by Congress, as it was before the change of the Ministry was Known, that it was impossible for that body to dismiss it, without some expression of its sense of the rights of the U. States in the question in dispute, without exposing itself to the charge of having abandoned them.  He seemed finally to admit that the Congress could not well have avoided doing something in the business, and that the measure which had been adopted ought to be considered as a moderate one.  I was glad to hear this sentiment from Mr. Fox, because I had feared that he would urge the passage of the act, as a discharge from the obligation, which his communications with me, had in a certain degree imposed on him, in respect to the conditions on which he was disposed to make the settlement, and in which in some particular and interesting points, he was precise and explicit.
I then observed to Mr. Fox that I should be glad he would state in the letter which he had promised, his willingness to resume the business when Mr. Pinkney should arrive, and with a view to conciliation and dispatch, objects which merited attention at the present time, that he would also advert in it, to several subjects which we had had under consideration, in the sentiments which he had expressed in our conferences.  He seemed to be aware that the propostion was a reasonable one, and promised without hesitation to comply with it, but, says he I am afraid that I cannot be very distinct in it.  I replied that I should leave that to himself, but that I presumed he could easily recollect what had passed between us on each point: that in respect to the trade with enemies colonies especially, I did suppose that it had been intended by the late order to place it on the ground of the Russian Treaty, and that he might go with safety in his letter as far as the order went.  He neither admitted, or denied the fact explicitly, tho’ he did not seem willing to give his sanction to the inference I had drawn.  I criticised the order as well as I could from memory to shew why I had made the inference without however expressing any approbation of the order.  He said it was true, that the produce of Enemies Colonies might, under the exceptions stated in the order, find admission in neutral vessels, into the enemies ports, but he did not seem willing to admit that that was the particular object of the order.  I did not press this point further because I saw no motive for it. I concluded however from this Conversation, as I had done from what occurred before, that this measure had been taken to prevent the future Seizure and Condemnation of our vessels on the principle in discussion between our governments, and that the acknowledgment of it, had been withheld from a Consideration mentioned by Mr. Fox in one of our Conferences, that such acknowledgment would be to give up the point in negotiation.  Several circumstances independent of those alluded to support this idea. It is not necessary to State them, because I trust that the business will e’re long be plac’d on a much more solid footing.
Of General Miranda’s affair Mr. Fox asked me on the 4th: what I thought?  It appeared to me to acquire some importance by late accounts.  He thought so.  What said he, would be the consequence of his Success?  He presumed that G. Britain and the U. States would be the principal gainers.  I was of the same opinion.  On the 7th. after he had had time to reflect on the Subject, I asked him what part his government intended to take in it?  He said that it was a delicate business to interfere in.  By engaging in it, the difficulty of making a peace might be encreased, if the object was pursued; and it would not be agreeable to abandon the people after promising them support.  Of peace however he added that there was not much prospect at present; tho’ in expressing that idea I thought he did it with less force than on a former occasion.  I inferred from that circumstance that there existed some correspondence between this government and that of France on the subject.  I am with great respect and esteem, sir, Your very obedient servt,

Jas. Monroe

